Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
Claim Status
2.	Applicant’s response to the Final Office Action dated 6/10/21 is acknowledged (paper filed 11/9/21). 
3.	Claims 2, 3, 13-17, 38, 40, 42, 43, 45, 47, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/6/20. Currently, claims 1, 4, 6-8, 12, 37, 39, 41, 44, 46, 48, and 50 are under consideration.
4. 	Rejections and/or objections of record not reiterated herein have been withdrawn.


 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4, 6-8, 12, 41, 44, 46, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 03032813) in view of Gerritsen et al. (US 2004/009171) and Geloen et al. (PLOS One, may 2012, Vol.7, Issue 5, e37633 –IDS filed 10/6/20).
Wu et al. disclose compositions and methods for the diagnosis and treatment of neoplastic cell growth and proliferation in mammals, including humans. The invention is based upon the identification of genes that are amplified in the genome of tumor cells including the gene coding for CD 36. Accordingly, the proteins encoded by the amplified genes are believed to be useful targets for the diagnosis and/or treatment (including prevention) of certain cancers, and may act as predictors of the prognosis of tumor treatment. Wu et al. also teach novel methods of diagnosing and treating tumor. The CD36 antibody is one claimed molecule (see claims 1-41). Alternatively antisense RNA can be used as antagonist (See page 87). Further the efficacy of antibodies specifically binding the polypeptides disclosed can be tested also in the treatment of spontaneous animal tumors. A suitable target for such studies is the feline oral squamous cell carcinoma (SCC). (See page 82, second paragraph).

treatment by administering a blocker of CD36 activity.  
However, Gerritsen et al. disclose compositions and methods for the diagnosis and treatment of neoplastic cell growth and proliferation in mammals, including humans. Gerritsen et al. teach anti CD36 antibodies and their uses in diagnosis and treatment (See abstract, claims) Gerritsen et al. lists various squamous cell carcinomas cell lines (See paragraph 182) that can be used for experiments. Further (§ 218) Gerritsen et al. describes feline oral squamous cell carcinoma as a test candidate for antibodies.
Geloen et al. teach the correlation between anti-CD36 inhibitor activity of small molecular weight chemicals and the known pathophysiological activity. Although different mechanisms may be involved in the oral versus IP activity of these inhibitors, both administrations were able to improve the metabolic profile of defined and independent rodent models. 
A significant reduction of the plasma concentration of triglycerides and a better glucose usage were observed at pharmacological doses with a concomitant reduction of the atherosclerotic and diabetic consequences of these attributes. See page 7 – Discussion. The study demonstrated that it is possible to identify small molecules that can block the CD 36 binding and uptake functions and that such antagonism can reduce atherosclerosis, postprandial hypertriglyceridemia and be beneficial for type II diabetes. Page 11.


in vivo anti CD36 antibodies and their uses in diagnosis and treatment (See abstract, claims) further listing various squamous cell carcinomas cell lines (See paragraph 182) that can be used for experiments.  Geloen et al. demonstrated that it is possible to identify small molecules that can block the CD 36 binding and uptake functions and that such antagonism can reduce atherosclerosis, postprandial hypertriglyceridemia and be beneficial for type II diabetes. Page 11.
 The prior art demonstrates that CD36 blockers (CD36 antibodies) can be utilized in vivo to treat various disease and disorders. Absent evidence to the contrary it would have been obvious to employ a CD36 blocker to treat OSCC. 
One skilled in the art would have been motivated to utilize the CD36 blocker as a means to eradicate cancer. 
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ratio of median tumor expression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant contends that Wu et al. is limited to only gene expression without providing a link between gene/protein and a disease condition. However, Wu et al. is cited in combination with Gerritsen et al. (US 2004/009171) and Geloen et al. (PLOS One, may 2012, Vol.7, Issue 5, e37633 –IDS filed 10/6/20). 
Therefore, It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to utilize a CD36 blocker to treat OSCC because Wu et al. suggested that CD36 was a candidate gene having implications in the diagnosis and/or treatment (including prevention) of certain cancers; while Gerritsen et al. demonstrate in vivo anti CD36 antibodies and their uses in diagnosis and treatment (See abstract, claims) further listing various squamous cell carcinomas cell lines (See paragraph 182) that can be used for experiments.  

Geloen et al. demonstrated that it is possible to identify small molecules that can block the CD 36 binding and uptake functions and that such antagonism can reduce atherosclerosis, postprandial hypertriglyceridemia and be beneficial for type II diabetes. Page 11.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant contends that one of ordinary skill in the art would have no reason to target CD36 for the treatment or prevention of metastatic cancer in patients having OSCC, melanoma, or breast cancer. However, Gerritsen et al. teach anti CD36 antibodies and their uses in diagnosis and treatment (See abstract, claims). Gerritsen et al. lists various squamous cell carcinomas cell lines - OSCC (See paragraph 182) that can be used for experiments. Further (§ 218) Gerritsen et al. describes feline oral squamous cell carcinoma as a test candidate for antibodies.


a CD36 inhibitor could be used to treat cancer metastasis, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant argues that Geloen does not provide any reason that such chemicals could be used in the context of metastatic cancer. Geloen’s focus was on diabetes and atherosclerosis because of CD36’s role as a lipid and fatty acid receptor. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Geloen is cited in combination with Wu et al. (WO 03032813) in view of Gerritsen et al. (US 2004/009171). And Wu et al. teach novel methods of diagnosing and treating tumor. The CD36 antibody is one claimed molecule (see claims 1-41). Gerritsen et al. disclose compositions and methods for the diagnosis and treatment of neoplastic cell growth and proliferation in mammals, including humans. Gerritsen et al. teach anti CD36 antibodies and their uses in diagnosis and treatment (See abstract, claims) Gerritsen et al. lists various squamous cell carcinomas cell lines. 
Declaration
7.	The Declaration under 37 CFR 1.132 filed11/9/21 is insufficient to overcome the rejection of claims 1, 4, 6-8, 12, 41, 44, 46, 48, and 50 based upon Wu et al. (WO 03032813) in view of Gerritsen et al. (US 2004/009171) and Geloen et al. (PLOS One, may 2012, Vol.7, Issue 5, e37633 –IDS filed 10/6/20) as set forth in the last Office action because:  Dr. Gomis contends that one of ordinary skill in the art would not have a reasonable expectation, based on the cited references that a CD36 blocker could be administered to a patient to successfully treat metastatic oral squamous cell carcinoma, melanoma, or breast cancer.  Dr. Gomis further contends that the refernces do not provide a link between a CD36 blocker and the treatment of OSCC, melanoma, or breast cancer.
However, Wu et al. also teach novel methods of diagnosing and treating tumor. The CD36 antibody is one claimed molecule (see claims 1-41). Alternatively antisense RNA can be used as antagonist (See page 87). Further the efficacy of antibodies specifically binding the polypeptides disclosed can be tested also in the treatment of spontaneous animal tumors. A suitable target for such studies is the feline oral squamous cell carcinoma (SCC). (See page 82, second paragraph). 
While Gerritsen et al. teach anti CD36 antibodies and their uses in diagnosis and treatment (See abstract, claims) Gerritsen et al. lists various squamous cell carcinomas cell lines (See paragraph 182) that can be used for experiments. Additionally, Gerritsen et al. describes feline oral squamous cell carcinoma as a test candidate for antibodies.

no link between CD36 antibody treatment and OSCC, melanoma, or breast cancer was exemplified by the cited references, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
8.	For reasons aforementioned, no claims are allowed.
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
11/20/21

/LISA V COOK/Primary Examiner, Art Unit 1642